Per Curiam.

The practice of this court Is merely to compel the plaintiff to specify the particulars of his demand. We consider thé bill of particulars as an amplification of the counts in. the declaration. The defendant must know, as well' as the plaintiffs, whát sums he hás paid, and *223if he is furnished with the debit side of the account, he can readily ascertain the balance claimed.
The defendant must take his rulé, that the plaintiffs furnish a bill of the particulars of their demand, exclusive of credits for payments by the defendant, in ten days, or that a judgment of nonpros be entered.
Rule accordingly.